Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 7, 8, 10, 11, 17, 21, 28 and 30-40 are currently pending and amendments to the claims filed on 10/22/2021 are acknowledged.  

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 10/22/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Object/Rejections --- as necessitated by amendment
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Each of new claims 33, 36 and 39 recites the limitation of “the outer surface of the object is chemically activated before being in contact with the bijel mixture” and but the specification does not provide antecedent basis therefor. 
Each of claims 10, 11, 31, 32 recites the limitations relating to the BTM, and but the specification does not provide antecedent basis therefor

Appropriate Correction is required: 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 36, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 33, 36, 39 recites the limitation of “the outer surface of the object is chemically activated before being in contact with the bijel mixture” and however it is not clear how the outer surface of the object is chemically activated. The specification does not define it. Is the surface modified by oxidized material or functional material or something else? This feature requires too much speculation as to what is meant. Thus, the metes and bounds of what is intended by chemical activation cannot be determined. Accordingly, claims 33, 36 and 39 are indefinite. 
For examination purpose with prior art, since there is a great deal of confusion then the said limitation will not be further examined on the merits until it is corrected. See MPEP 2173.06 states that In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 2, 7, 8, 10, 11, 17, 21, 28, 30-32, 34, 35, and 37-40 are rejected under 35 USC 103 as being obvious over Jessica Witt, “High energy and powder co-continuous electrodes derived from bijels”, UC Irvine Electronic theses and dissertations, published in 2015. 

Applicant claims including the below claims 1, 17 and 28 filed on 10/22/2021:

    PNG
    media_image1.png
    557
    751
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    160
    748
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    348
    682
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    397
    761
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    26
    691
    media_image5.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Witt teaches bijel in many technological applications including tissue engineering, catalysis, electrochemical systems, separation process, etc. (see entire document including page 58) and there are several bijel types use e.g., water/2,6 lutidine (W/L system) or nitromethane/ethylene glycol (NM/EG system) in the presence of colloidal particles such as silica and polymer template (see entire document); e.g., using the W/L system, it has been shown that bijels can be chemically converted a myriad of bicontinuous and hierarchical porous materials, including polymers, metals, ceramics, and composites and in order to process these soft materials, the incompatibility of the two fluids is exploited to polymerize one fluid domain and transform the soft material into a bicontinuous polymer scaffold, and in particular, it has been shown that monomers that have a preference for one fluid phase over the other will selectively partition into one fluid phase, and through gravitational forces and diffusion, the monomer and fluid phase will eventually equilibrate, and the monomer can be crosslinked via exposure to UV light (see entire document including page 26); the below Fig. 11 illustrates the formation of bijels by a) the colloidal particles are dispersed in the binary fluid mixture at a temperature in which the fluids are still miscible, b) when the temperature is increased past the lower critical solution temperature, the fluids start to separate and the particles adsorb to the fluid-fluid interface, c) the particles becomes jammed and create the final structure (see entire document including page 23) 
    PNG
    media_image6.png
    452
    1063
    media_image6.png
    Greyscale

Witt further teaches selective polymerization of the bijel wherein (a) 3-dimensional bijel is formed by arrested spinodal decomposition of partially miscible fluids by colloidal particles that jam at the interface; (b) the bijel surface is exposed to a reservoir of liquid monomer such as trimethylolpropane triacrylate (TMPTA) and poly(ethylene glycol)diacrylate (PEGDA) and photoinitiator that preferentially partitions into one fluid phase; (c) the fluid composition of one bijel phase is modified while preserving the morphology; and (d) the monomer is cured via UV photo-polymerization to form a bicontinuous macroporous solid and the remaining liquid is drained (see entire document including Figs. 25 a-b & 26 a-b) pages 40-41). 

    PNG
    media_image7.png
    516
    1056
    media_image7.png
    Greyscale
 
And the usable monomers include 1,6-hexanediol diacrylate, Ethoxylated bisphenol A diacrylate, Propoxylated glyceryl triacrylate, Ethoxylated trimethylolpropane triacrylate, 2-phenoxyethyl	acrylate, Dipentaerythritol	pentaacrylate, Poly(ethyleneglycol) diacrylate(Mw ~258), Poly(ethylene glycol) diacrylate	(Mw~600), Tri(propyleneglycol) diacrylate (see entire document including Table 1 on page 52). 
In one embodiment, silica particles which reads on the claimed colloidal particles were dispersed in milipore water which reads on the claimed first liquid and 2,6-lutidine which reads on the claimed second liquid was added to the silica dispersion and then the mixture was exposed to microwave radiation to form bijel sample and then transferred to oven at 70C which reads on the claimed temperature change and left unperturbed for 30 minutes and then 1,6-hexandiol diacrylate monomer mixed with a photoinitiator which reads on the claimed precursor was placed on the top of the sample and allowed to diffuse into the lutidine-rich domains, and after 5 hours, the liquid on the top of the sample was removed and replaced fresh monomer solution which reads on the second precursor and after an additional 5 hours, keeping the samples above the critical temperature of 34.1C which also reads on the claimed temperature change, photo-polymerization was carried using ultraviolet lamp for 80 seconds, producing a bicontinuous polymer sponge with bijel morphology and the silica particles were etched from the internal surfaces using 14.45M hydrofluoric acid (see entire document including page 88), and depositing a thin layer of nickel on the bijel polymer template which reads on the claimed BTM through electroless plating to obtain nickel coated polymer template, removing polymer material of the polymer template to ensure reduction of the scaffold to pure nickel such as nickel shell, and depositing Ni(OH)2 deposition thereon to form an electrode which reads on the claimed object in which the electrode is characterized to have electrochemical energy storage and conversion by providing uniform pore geometry, allowing for efficient ion transport to electrochemically active sites throughout the entire structure, the ability to tune the internal surface area during bijel formation and the ability to independently adjust the active material thickness (see entire document including pages 88-92 and Fig. 49); and the electrode has a thin layer of active material (see entire document including Fig. 4) (instant claims 1, 2, 7, 17 (in part), 21, 28 (in part), 35 and 38). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Witt is that Witt does not expressly teach addition order of precursor of instant claims 17 and 28. 

3. The difference between the instant application and Witt is that Witt does not expressly teach bonding of the BTM to the object of instant claims 30, 34, 37 and 40. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. Although Witt does not expressly teach the embodiments of instant claims 17 and 28 wherein the mixing order of precursors are different from instant claim 1. However, one of ordinary skill in the art would have been motivated to do this because the claimed ingredients must be mixed to produce the final bijel.  The order in which you mix them is irrelevant or insignificant absent unexpected results.  See MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further perform additional steps of non-solid phase of BTM with second-precursor to second-solid phase.
One of the skilled in the art would have been motivated to do so because any remaining non-solid phase in BTM would not bond to the surface of the object, and thus performing or repeating additional steps to form solid phase in BTM via polymerization would be necessary, from the skill and knowledge of the ordinary artisan, in the absence of evidence to the contrary. 

3. Witt teaches that bijel polymer template is covered with nickel and Ni(OH)2 solution subsequently to form an electrode and thus, bijel template is bonded to the electrode. However the claimed bonding requires different structure in that placing the  further teaches bijel in many technological applications including tissue engineering, catalysis, electrochemical systems, separation process, etc. Accordingly, depending on the intended purpose and type of object bonded to the bijel, a proper bonding structure/method e.g., covering the bijel with the objet or placing the object into the opening of the bijel would be selected as a matter of choice or design from the standpoint of the ordinary artisan. Selecting one bonding type would not be inventive in the absence of evidence to the contrary. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments are moot in view of newly applied reference of Witt. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KYUNG S CHANG/Primary Examiner, Art Unit 1613